Title: John Adams to Abigail Adams, 23 January 1795
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phila Jany 23. 1795
          
          I thank you for presenting a Barrell of Flour to my Mother, and wish you to do every Thing for her Comfort, that lies in your Power. My Duty to her.— Ames is not here nor is any other Vessell bound to Boston. We shall send more Flour as soon as there is Opportunity. I am glad to hear that at length after 5 or 6 Years meditation you have

made your Visit to Mrs Miller and Mrs Vezey. I am afraid you did not at last carry Madam Apthorp to those Places, as you ought to have done. We have had Severe cold for a few Days: but it has Since moderated and carried off the snow. Winter never Seems to be in earnest, when it comes so late.
          Charles return’d yesterday to New York. and left me, more solitary, than he found me. I know not what Resolution to take about coming home. I fear, it will be expected of me that I stay till 4 March, waiting for Mr Jays Dispatches and his Treaty—not that I believe they will arrive so soon. Not that I can have any Voice in the Question for two thirds decidedly of the senate must agree— Not that one Member, will be in the least influenced by any Opinion of mine— Not that I can give any Information in the Affair to the most ignorant. But it will be expected, that I stay. Tout est dit—i.e. Although every Body else do as they please & go & come when they will, I alone must be chained to the oars. I shall keep a triste Thanksgiving in Philadelphia. The Second Week in March is moreover the Worst moment in the Year to travel. I shall be carted again or rather drawn in a Coach by oxen as I was [slosped?] ferry to New Haven, part of the Way, which is more ridiculous. But I have been horse carted from Leostoff in England fifteen miles and Boorswaggoned fifty miles, from Goree, Overflaekee and Helvoet to the Brille; and have been mule carried and walked on foot over the Mountains in Spain—and after that nothing can come amiss. The more a Man submits to be a slave the more he may.
          I wish I had an exact Account of all the Voyages I have made between Harwich & Helvoet—and between Calais & Dover—The Voyage from New York to Providence last summer and from New Haven to New York last fall— Did ever any Man make so many uncomfortable Journeys and Voyages? They have been enough to kill any other Man for what I know certainly most other Men— But a kind loving grateful Country, is a sweet and ample Reward for all these Sufferings & services. You know how dearly she loves me, how kindly she treats me and how generously she rewards me.
          Adieu
        